DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 24 September 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 September 2021 has been entered.
	
Status of the Application
	
	Claims 97-109, 111-114 and 116 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Hindson et al., Samuels et al., Zimmermann et al.  and Hamady et al.   
Claim(s) 97-109 and 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (WO2014210353) in view of Samuels et al. (US20120220494), Zimmermann et al.( US20140094373) and Hamady et al. (US20100323348).
 Hindson et al. disclose a method of sample analysis comprising providing beads which comprise barcode sequences wherein the bead is functionalized with multiple barcodes, i.e. first and second barcode, and random or targeted n-mer, i.e. nucleic acid sequence, which 
Furthermore, Hindson et al. teach a population of beads are pre-functionalized with an identical oligonucleotide, which functions as a universal primer or primer binding site, such as a P5 site, which facilitates downstream sequencing (e.g. para 0149-0151, pg. 31-32).
 Hindson et al. teach the beads are degradable such as polymeric or gel beads (e.g. para 00105-00109, pg. 20-21; para 00132-00135, pg. 27-28).
Hindson et al. teach forming beads comprising multiple barcodes by combining a first degradable bead population comprises a first barcode with a second degradable bead population comprises a second barcode  and attaching the second barcode to the oligonucleotide comprising the  first barcode by splint- mediated ligation (e.g. para 0024-0029, pg. 6-8; para 0205-0207, pg. 47-48; para 0262, pg. 66). 
Hindson et al. teach the oligonucleotide is releasably attached to the bead and is released by cleavage using a reducing agent, UV exposure or heat or by using an enzyme such as an amylase, peptidase or nuclease (e.g. para 0041, pg. 11;  para 0122-00126,pg. 24-25).
Hindson et al. further disclose a method comprising attaching barcode sequences to gel beads within droplets wherein each droplet comprises one bead and subsequently attaching an n-mer sequence to the barcoded bead (e.g. para 0097, pg. 16-17; para 0099, pg. 17-18; para 0183-0187,pg. 41-42; Example 2-4, pg. 118-119; targeted n-mer as in para 0354-0357, pg. 95-96).

It is noted that Hindson et al. teach n-mer sequences are attached  by amplification in bulk to barcoded oligonucleotides on beads (e.g. Example 2-4, pg. 118-119)or can be attached by amplification within an emulsion (e.g. para 0022-0023,pg. 6;para 0097, pg. 16-17)as amplification in bulk is optional (e.g. para 0356, pg. 95). 
Hindson et al. also teach an embodiment comprising providing a single cell or cell lysate as a sample combined in a droplet with a barcoded bead (e.g. a method may comprise partitioning a cellular sample (or crude cell extract) such that at most one cell (or extract of one cell) is present within a partition, e.g., fluidic droplet, and is copartitioned with the barcode oligonucleotides as in para 0425, pg. 113; Cells may be placed directly into a fluidic droplet and lysed. After lysis, the methods of the disclosure may be used to fragment and barcode the oligonucleotides of the cell for sequencing as in para 0429, pg. 114).
Hindson et al. further teach that the number of beads per droplet is controlled according to user’s choice to yield a bead population wherein 90% of droplets comprise one bead (e.g. para 0278-0279, pg. 71-72).
Furthermore, Hindson et al. teach the  n-mer is random  or targeted and functions as primer for amplification of sample nucleic acid(e.g. random n-mer as in para 0097, pg. 16-17; para 0099, pg. 17-18; para 0177, pg. 39; para 0183-0187,pg. 41-42; Example 2-4, pg. 118-119; 
Hindson et al. teach embodiments wherein a random n-mer is attached to an oligonucleotide comprising a combined barcode and attachment of oligonucleotide sequences comprises annealing and hybridization (e.g. para 0177, pg. 39; para 0188, pg. 42; Fig 4H-J). 
Hindson et al. do not expressly teach providing a first barcode from a first barcode population and providing a second barcode from a second barcode population.
 However, prior to the effective filing date of the claimed invention, Samuels et al. teach a method comprising merging a first droplet comprising target material, such as genomic DNA or a single cell, with a second droplet containing nucleic acid construct comprising a random n-mer and a unique n-mer, such as barcode sequences. Samuels et al. teach their method comprises repeating the addition of n-mer constructs to yield libraries of high complexity (e.g. para 0014-0017, pg. 2; single cell in each droplet as in para 0017, pg. 2; para 0214, pg. 15; construction of 'secondary' or higher order binding barcode libraries through the successive combination of droplet libraries as in para 0232, pg. 16-17; para 0323, pg. 25, Fig. 34). 
Furthermore, Samuels et al. teach providing barcodes from different barcode libraries, wherein the barcodes comprise overhangs that are capable of hybridizing to compatible ends, i.e. “sticky-ends” (e.g. para 0006, pg. 1; para 0015- 0019, pg. 2; para 0029, pg. 3; para 0213- 0217, pg. 15-16). Furthermore, Samuels et al. teach barcodes associated with beads (e.g. para 0024-0025, pg. 3; para 0346, pg. 27; Fig. 39).
Furthermore, Samuels et al. teach barcoding comprising linking a barcode construct with other barcodes using one or more library combinations, wherein  this method comprises 
Samuels et al. also disclose methods comprising lysing cells within droplets to release cellular nucleic acid content which are then subjected to labelling by barcoded amplification or ligation (e.g. bind and prime as in para 0233, pg. 17;  para 0261-0264,pg. 19; Fig. 16 and 17; para 0017, pg. 2; barcoded amplification as in para 0250-0258,pg. 18-19; para  0271-0281, pg. 20-21; sticky end ligation as in para 0229,pg. 16; para 0235-0246,pg. 17-18).
Therefore, as both Hindson et al. and Samuels et al. disclose methods of bead –based barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. comprising providing beads that are pre-functionalized with identical oligonucleotides, i.e. universal primer or primer binding sites, and attaching a random n-mer to a barcoded oligonucleotide to include successive barcoding by amplification or ligation comprising annealing and hybridization of  “sticky- end” libraries of nucleic acid constructs comprising a random n-mer and a unique n-mer as taught by 
 Therefore, as Hindson et al. teach providing populations of beads that are pre-functionalized with identical oligonucleotides, i.e. universal primer or primer binding sites (e.g. para 0149-0151,pg. 32-32, Hindson), the combined teachings of Hindson et al. and Samuels et al. render obvious the limitations: a method, comprising: providing a plurality of droplets comprising particles such that at least about 90% of the droplets contains one particle or no particle, the particles comprising oligonucleotides, the oligonucleotides comprising an adapter sequence that is identical for all of the plurality of droplets and particles( i.e. identical oligonucleotide comprising a universal primer or primer binding site), the oligonucleotides comprising a barcode sequence comprising first barcode selected from a predefined pool of first barcodes (i.e. first bead population) and a second barcode selected from a pre-defined pool of second barcodes ( i.e. second bead population), such that substantially each of the particles comprises distinguishable barcode sequences; and attaching nucleic acid sequences (i.e. random and unique n-mers) to the oligonucleotides as required by claim 97.
Regarding the limitation: attaching nucleic acid sequences to the oligonucleotides, wherein at least some of the nucleic acid sequences comprise a recognition sequence that is at least 80% complementary to a nucleic acid present within the droplet containing the respective nucleic acid sequence as recited in claim 97:
 The limitation “a nucleic acid present within the droplet containing the respective nucleic acid sequence” is reasonably interpreted to mean the overhang portion of a target 
Samuels et al. teach attachment of barcode sequences though hybridization of “sticky-end” constructs (e.g. para 0013-0016, pg. 1-2; para 0022, pg. 2-3; a library that can be used for continued building of higher complexity composite barcodes as in para 0214, pg. 15; para 0229, pg. 16; construction of 'secondary' or higher order binding barcode libraries through the successive combination of droplet libraries as in para 0232, para 0235, pg. 16-17; any composite sticky-ended barcode library able to be combined with additional barcodes in subsequent rounds of droplet combination. Even a low number of combinations can result in a very high level of barcode-plex as in para 0243, pg. 17; para 0323, pg. 25, Fig. 34). 	 Furthermore, Samuels et al. teach the design of the “sticky-end” component is optimized to favor hybridization under experimental conditions of user’s choice. Optimizable parameters include GC content, length and melting temperature (e.g. para 0207, pg. 15).
Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  

 Therefore, as the design of the hybridizable sequence, i.e. “sticky end”, can be optimized, the requirement of a recognition sequence that is at least 80% complementary to a nucleic acid present within the droplet, i.e. the overhang portion of a target nucleic acid in an individual droplet, is not considered inventive.
 Therefore, the claim limitations: attaching nucleic acid sequences to the oligonucleotides, wherein at least some of the nucleic acid sequences comprise a recognition sequence that is at least 80% complementary to a nucleic acid present within the droplet containing the respective nucleic acid sequence as required by claim 97, is made obvious over the combined teachings of Hindson et al. and Samuels et al.
Regarding the limitations: wherein attaching a nucleic acid sequence to the oligonucleotides comprises exposing the adapter sequence to a sequence comprising (1) a sequence complementary to the adapter sequence, and (2) two or more primers; exposing the two or more primers to a nucleic acid sequence comprising a target of the two or more primers; and applying amplification using the two or more primers to produce an oligonucleotide comprising the first barcode, the second barcode, and the nucleic acid sequence, wherein the two or more primers comprise a gene-specific inner forward primer and a gene-specific reverse primer, and wherein the concentration of the gene-specific inner forward primer is lower than the concentration of the gene-specific reverse primer as recited in claim 97:

Furthermore, Hindson et al. teach attaching additional sequences to bead-bound oligonucleotides by a splint-mediated reaction, such as ligation (e.g. para 0024-0029, pg. 6-8; para 0203-0207, pg. 47-48; para 0262, pg. 66).
Furthermore, Hindson et al. teach attaching additional sequences by primer extension (e.g. para 0176, pg. 39; In some cases, a PCR reaction or primer extension reaction is performed to attach the additional sequence to the beads as in para 0200, pg. 46).
Furthermore, Samuels et al. teach hybridization of “sticky-end” constructs and subsequent barcoded amplification is known in the art (e.g. bind and prime as in para 0233, pg. 17; para 0261-0264, pg. 19; Fig. 16 and 17).  
 Like Hindson and Samuels, Zimmermann et al. teach methods of tagging target nucleic acid by PCR amplification(e.g. para 0008-0010,pg. 1-2; para 0028-0029,pg. 4-5).
Zimmermann et al. also teach their methods comprise different types of nested PCR including fully nested PCR using target-specific inner forward and reverse primers (e.g. para 0220, pg. 23; para 0247,pg. 26; Fig 3).
Furthermore, Zimmermann et al. teach the merits of lowering primer concentrations to hinder possible primer dimer formation (e.g. entire Zimmermann reference and especially para 0189-0191,pg. 18). 


Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. and Samuels et al.  comprising providing particles comprising a first barcode and a second barcode  to include methods of attachment of additional barcode sequences comprising splint-mediated reactions as taught by Hindson et al. and attaching additional barcodes by amplification as taught by Hindson et al. and Samuels et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a droplet-based method of barcoding target nucleic acids.
Furthermore, as Zimmermann et al. also teach methods of incorporating tags , i.e. barcodes, in target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. and Samuels et al.  to include nested PCR using target-specific primers wherein the inner forward primer is at  a lower concentration compared to the inner reverse primer as taught in different embodiments of Zimmermann et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of barcoding target nucleic acids.
claim 97.
Regarding the limitation: wherein the barcode sequences of the pre-defined pool of first barcodes and the barcode sequences of the pre-defined pool of second barcodes are separated by a specific distance as recited in claim 97:
As noted above, the combined teachings of Hindson et al., Samuels et al. and Zimmermann et al. render obvious a method of providing a plurality of droplets comprising particles comprising oligonucleotides, wherein the oligonucleotides comprise a first barcode and a second barcode.
 Furthermore, Samuels et al. teach barcode design comprising incorporating at least one “edit distance” if the ultimate barcoded target is subjected to base by base sequencing (e.g. para 0209,pg. 15).

 However, the combined teachings of Hindson et al., Samuels et al. and Zimmermann et al. do not expressly teach the limitation: wherein the barcode sequences of the pre-defined pool of first barcodes and the barcode sequences of the pre-defined pool of second barcodes are separated by a specific distance as recited in claim 97.
Prior to the effective filing date of the claimed invention, Hamady et al. teach methods comprising using Hamming barcodes which comprise a population of codewords (e.g. 0097-0098,pg. 8-9), wherein a minimum Hamming distance between “codewords” facilitates identifying and correcting sequencing errors. Hamady et al. disclose the merits of a Hamming distance that is greater than one (e.g. the minimum Hamming distance between codewords needed to correct a single error is 3 as in para 0100, pg. 9; para 0100-0101, pg. 9; para 0109-0110, pg. 9-10).
As both Samuels et al. and Hamady et al. teach the merits of error detection during sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al., Samuels et al. and Zimmermann et al. comprising providing particles comprising a first barcode and a second barcode and wherein an “edit” distance is incorporated during barcode design and to include incorporating a Hamming distance greater than one as taught by Hamady et al. because a skilled artisan would appreciate the Hamming distance taught by Hamady et al. would facilitate 
Therefore, the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: wherein the barcode sequences of the pre-defined pool of first barcodes and the barcode sequences of the pre-defined pool of second barcodes are separated by a specific distance as recited in claim 97.
Furthermore, as Hindson et al. teach individual bead population comprising individual barcodes comprises 100-1000 different barcodes (e.g. Moreover, in some cases, the first bead populations may comprise at least 100 different first barcode sequence segments or at least 1,000 different first barcode sequence segments...In some cases, the second bead populations may comprise at least 100 different second barcode sequence segments or at least 1,000 different second barcode sequence segments as in para 0025,pg. 7), the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: wherein the pre-defined pool of first barcodes comprises at least about 300 distinguishable barcodes as required by claim 98.
Furthermore, the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: wherein the pre-defined pool of second barcodes comprises at least about 300 distinguishable barcodes as required by claim 99.
Furthermore, the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious claim 100.	
Hindson et al. teach the oligonucleotide is releasably attached to the bead by a cleavable linkage and is released by cleavage using a reducing agent, UV exposure or heat or by  claims 101-105.
Furthermore, as Hindson et al. teach embodiments wherein oligonucleotides are released from the bead surface (e.g. para 0099, pg. 17-18; para 0294, pg. 76; para 0357, pg. 96; Example 5, pg. 119-120), the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: further comprising releasing at least some of the oligonucleotides from the particles as required by claim 106.
Furthermore, the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: further comprising exposing the nucleic acid sequence attached to the oligonucleotides to nucleic acids arising from a plurality of cells which are present in at least some of the plurality of droplets as required by claim 107.
Furthermore, the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: wherein the plurality of cells is present in the plurality of droplets at no more than 1 cell/droplet as required by claim 108.
Furthermore, the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: further comprising lysing at least some of the cells within the droplet as required by claim 109.
Furthermore, as Hindson et al. teach forming beads comprising a first barcode and a second barcode by splint- mediated attachment (e.g. para 0024-0029, pg. 6-8; para 0205-0207, pg. 47-48; para 0262, pg. 66) wherein the first and second barcode are separated by a linking sequence that is from 2-6 nucleotides in length (e.g. para 0033, pg. 8), the combined teachings  claims 111 and 112.
Furthermore, as Hindson et al. teach the n-mer are attached by amplification (e.g. para 0097,pg. 16-17; para 0188,pg. 42) and that this attachment can occur within an emulsion (e.g. para 0022-0023,pg. 6;para 0097, pg. 16-17) as amplification in bulk is optional (e.g. para 0356, pg. 95), the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: further comprising amplifying the nucleic acid sequence within the droplets as required by claim 113.
Samuels et al. teach barcoding comprising linking a barcode construct with successive addition of constructs containing a random n-mer and unique n-mer to yield libraries of high complexity and wherein each successive barcode is introduced by merging droplets and by hybridization of “sticky-end” constructs (e.g. para 0013-0016, pg. 1-2; para 0022, pg. 2-3; para 0214, pg. 15; para 0229, pg. 16; para 0232, para 0235, pg. 16-17; para 0243, pg. 17; para 0323, pg. 25, Fig. 34) and are then subjected to amplification or ligation (e.g. bind and prime as in para 0233, pg. 17;  para 0261-0264,pg. 19; Fig. 16 and 17; para 0017, pg. 2; barcoded amplification as in para 0250-0258,pg. 18-19; para  0271-0281, pg. 20-21; sticky end ligation as in para 0229,pg. 16; para 0235-0246,pg. 17-18).
Furthermore, as Hindson et al. teach attachment of n-mer sequences by amplification of sample nucleic acid(e.g. random n-mer as in para 0097, pg. 16-17; para 0099, pg. 17-18; para 0177, pg. 39; para 0183-0187,pg. 41-42; Example 2-4, pg. 118-119; targeted n-mer as in para 0354-0357, pg. 95-96), the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious the limitation: comprising amplifying the nucleic acid claim 114.

Hindson et al., Samuels et al. and Zimmermann et al.  
Claim(s) 116 is rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (WO2014210353) in view of Samuels et al. (US20120220494) and Zimmermann et al.(US20140094373).
Hindson et al. disclose a method of sample analysis comprising providing beads which comprise barcode sequences wherein the bead is functionalized with multiple barcodes, i.e. first and second barcode, and random or targeted n-mer, i.e. nucleic acid sequence, which function as a primer for amplification of sample nucleic acid (e.g. different barcodes on one bead as in para 0169, pg. 37; para 0177, pg. 39; targeted n-mer as in para 0354-0357, pg. 95-96). 
Furthermore, Hindson et al. teach a population of beads are pre-functionalized with an identical oligonucleotide, which functions as a universal primer or primer binding site, such as a P5 site, which facilitates downstream sequencing (e.g. para 0149-0151, pg. 31-32).
 Hindson et al. teach the beads are degradable such as polymeric or gel beads (e.g. para 00105-00109, pg. 20-21; para 00132-00135, pg. 27-28).
Hindson et al. teach forming beads comprising multiple barcodes  by combining a first degradable bead population comprises a first barcode with  a second degradable bead population comprises a second barcode  and attaching the second barcode to the 
Furthermore, Hindson et al. teach attaching additional sequences by primer extension (e.g. para 0176, pg. 39; In some cases, a PCR reaction or primer extension reaction is performed to attach the additional sequence to the beads as in para 0200, pg. 46).
Hindson et al. teach the oligonucleotide is releasably attached to the bead and is released by cleavage using a reducing agent, UV exposure or heat or by using an enzyme such as an amylase, peptidase or nuclease (e.g. para 0041, pg. 11;  para 0122-0126,pg. 24-25).
Hindson et al. further disclose a method comprising attaching barcode sequences to gel beads within droplets wherein each droplet comprises one bead and subsequently attaching an n-mer sequence to the barcoded bead (e.g. para 0097, pg. 16-17; para 0099, pg. 17-18; para 0183-0187,pg. 41-42; Example 2-4, pg. 118-119;targeted n-mer as in para 0354-0357, pg. 95-96).
 Furthermore, Hindson et al. teach a sample nucleic acid is combined with barcoded oligonucleotide-conjugated beads in droplets; the barcoded oligonucleotides are released from the bead within the droplet and the n-mer in the barcoded oligonucleotide functions as a primer to amplify sample nucleic acid (e.g. para 0099, pg. 17-18; para 0294, pg. 76; para 0357, pg. 96; Example 5, pg. 119-120).
It is noted that Hindson et al. teach n-mer sequences are attached  by amplification in bulk to barcoded oligonucleotides on beads (e.g. Example 2-4, pg. 118-119)or can be attached by amplification within an emulsion (e.g. para 0022-0023,pg. 6;para 0097, pg. 16-17)as amplification in bulk is optional (e.g. para 0356, pg. 95). 

Hindson et al. further teach that the number of beads per droplet is controlled according to user’s choice to yield a bead population wherein 90% of droplets comprise one bead (e.g. para 0278-0279, pg. 71-72).
Hindson et al. teach embodiments comprising providing individual bead population comprising individual barcodes comprises 100-1000 different barcodes (e.g. para 0025,pg. 7).
Furthermore, Hindson et al. teach providing 10000 droplets to partition barcodes (e.g. para 00266-0267, pg. 68-69).  Furthermore, Hindson et al. teach a method comprising providing 10000 cells and encapsulating individual cells with barcoded bead in droplets (e.g. single cell analysis as in para 0425, pg. 113; para 00429-00430, pg. 114-115). Furthermore, Hindson et al. teach their methods are implemented on microfluidic devices (e.g. para 0276, pg. 71).
Furthermore, Hindson et al. teach embodiments comprising an n-mer that is random  or targeted and functions as primer for amplification of sample nucleic acid, wherein a random n-mer is attached to an oligonucleotide comprising a combined barcode and attachment of oligonucleotide sequences comprises annealing and hybridization (e.g. random n-mer as in para 0097, pg. 16-17; para 0099, pg. 17-18; para 0177, pg. 39; para 0183-0188,pg. 41-42; Example 2-
Hindson et al. do not expressly teach providing a first barcode from a first barcode population and providing a second barcode from a second barcode population.
 However, prior to the effective filing date of the claimed invention, Samuels et al. teach a method comprising merging a first droplet comprising target material, such as genomic DNA or a single cell, with a second droplet containing nucleic acid construct comprising a random n-mer and a unique n-mer, such as barcode sequences. Samuels et al. teach their method comprises repeating the addition of n-mer constructs to yield libraries of high complexity (e.g. para 0014-0017, pg. 2; single cell in each droplet as in para 0017, pg. 2; para 0214, pg. 15; construction of 'secondary' or higher order binding barcode libraries through the successive combination of droplet libraries as in para 0232, pg. 16-17; para 0323, pg. 25, Fig. 34). 
Furthermore, Samuels et al. teach providing barcodes from different barcode libraries, wherein the barcodes comprise overhangs that are capable of hybridizing to compatible ends, i.e. “sticky-ends” (e.g. para 0006, pg. 1; para 0015- 0019, pg. 2; para 0029, pg. 3; para 0213- 0217, pg. 15-16). Furthermore, Samuels et al. teach barcodes associated with beads (e.g. para 0024-0025, pg. 3; para 0346, pg. 27; Fig. 39).
Furthermore, Samuels et al. teach barcoding comprising linking a barcode construct with other barcodes using one or more library combinations, wherein  this method comprises repeating the addition of constructs containing a random n-mer and unique n-mer to yield libraries of high complexity and wherein each successive barcode is introduced by merging droplets and by hybridization of “sticky-end” constructs (e.g. para 0013-0016, pg. 1-2; para 
Samuels et al. also disclose methods comprising lysing cells within droplets to release cellular nucleic acid content which are then subjected to labelling barcoded amplification or ligation (e.g. bind and prime as in para 0233, pg. 17;  para 0261-0264,pg. 19; Fig. 16 and 17; para 0017, pg. 2; barcoded amplification as in para 0250-0258,pg. 18-19; para  0271-0281, pg. 20-21; sticky end ligation as in para 0229,pg. 16; para 0235-0246,pg. 17-18).
Therefore, as both Hindson et al. and Samuels et al. disclose methods of bead –based barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. comprising attaching a random n-mer to a barcoded oligonucleotide to include successive barcoding by amplification or ligation as taught by Samuels et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a droplet-based method of barcoding target nucleic acids.



claim 116: 
Hindson et al. teach embodiments comprising providing 10000 cells and encapsulating individual cells with barcoded bead in droplets using a microfluidic device at 1 cell/droplet to implement their methods. 
 Furthermore, Hindson et al. teach that the number of beads per droplet is controlled according to user’s choice to yield a bead population wherein 90% of droplets comprise one bead (e.g. para 0278-0279, pg. 71-72).
However, they do not expressly disclose a method comprising providing 10000 microfluidic droplets, wherein at least 90% of droplets contain one cell or no cells.
 Samuels et al. teach cells are encapsulated in droplets by variations of a Poisson distribution wherein more droplets contain one cell and very few contain more than one cell (e.g. para 0162, pg. 10).
 Therefore, the teachings of Hindson et al. and Samuels et al. disclose distribution of beads or cells within droplets can be optimized to yield one entity per droplet, according to user’s choice.
 Therefore, as the requirement of providing a population of droplets wherein in at least 90% of droplets contain one cell or no cells is an optimizable parameter, according to user’s choice, this requirement is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, the requirement of providing a population of droplets, wherein in at least 90% of droplets contain one cell or no cells is not considered inventive.

Therefore, considering that dilution of a population of droplets to contain one entity per droplet can be optimized and the combined teachings of Samuels et al. and Hindson et al., the limitation: a method, comprising: providing a plurality of at least 10,000 microfluidic droplets containing cells, at least about 90% of the plurality of droplets containing one cell or no cell as recited in claim 116, is rendered obvious.
Furthermore, the combined teachings of Hindson et al. and Samuels et al. render obvious the limitation: lysing the cells within the plurality of microfluidic droplets to release nucleic acid from the cells as required by claim 116.
Additionally, Hindson et al. teach a population of beads are pre-functionalized with an identical oligonucleotide, which functions as a universal primer or primer binding site, such as a P5 site, which facilitates downstream sequencing (e.g. para 0149-0151, pg. 31-32).
Furthermore, Hindson et al. disclose multiple embodiments of a method comprising attaching additional sequences, such as random n-mers and barcodes, to the pre-functionalized 
Furthermore, Hindson et al. teach attachment by amplification in bulk (e.g. Example 2-4, pg. 118-119) or can be attached by amplification within an emulsion (e.g. para 0022-0023,pg. 6;para 0097, pg. 16-17; bulk is optional as in para 0356, pg. 95). 
Therefore, as Hindson et al. teach providing populations of beads that are pre-functionalized with identical oligonucleotides, i.e. universal primer or primer binding sites (e.g. para 0149-0151,pg. 32-32, Hindson) to which additional barcode sequences are attached by amplification,  the combined teachings of Hindson et al. and Samuels et al. render obvious the limitation: attaching oligonucleotides to the nucleic acids within the droplets, wherein an oligonucleotide comprises an adapter sequence that is identical for all of the plurality of droplets and particles, and a barcode sequence as required by claim 116.
Furthermore, as Samuels et al. teach providing barcodes from different barcode libraries, the combined teachings of Hindson et al. and Samuels et al. render obvious the limitations: and wherein an oligonucleotide comprises a barcode sequence comprising a first barcode selected from a predefined pool of first barcodes, a second barcode selected from a pre-defined pool of second barcodes as required by claim 116.
Regarding the limitations: by exposing the adapter sequence to a sequence comprising (1) a sequence complementary to the adapter sequence, and (2) two or more primers, exposing the two or more primers to a nucleic acid sequence comprising a target of the two or more primers, and applying amplification to produce amplified oligonucleotides comprising the first  wherein the two or more primers comprises a gene-specific inner forward primer and a gene-specific reverse primer, and wherein the concentration of the gene-specific inner forward primer is lower than the concentration of the gene-specific reverse primer as recited in claim 116:
As noted above, Hindson et al. teach a population of beads are pre-functionalized with an identical oligonucleotide, which functions as a universal primer or primer binding site, such as a P5 site, which facilitates downstream sequencing (e.g. para 0149-0151, pg. 31-32).
Furthermore, Hindson et al. teach attaching additional sequences to bead-bound oligonucleotides by a splint-mediated reaction, such as ligation (e.g. para 0024-0029, pg. 6-8; para 0203-0207, pg. 47-48; para 0262, pg. 66).
Furthermore, Hindson et al. teach attaching additional sequences by primer extension (e.g. para 0176, pg. 39; In some cases, a PCR reaction or primer extension reaction is performed to attach the additional sequence to the beads as in para 0200, pg. 46).
Furthermore, Samuels et al. teach hybridization of “sticky-end” constructs and subsequent barcoded amplification is known in the art (e.g. bind and prime as in para 0233, pg. 17; para 0261-0264, pg. 19; Fig. 16 and 17).  
Like Hindson and Samuels, Zimmermann et al. teach methods of tagging target nucleic acid by PCR amplification (e.g. para 0008-0010,pg. 1-2; para 0028-0029,pg. 4-5).
Zimmermann et al. also teach their methods comprise different types of nested PCR including fully nested PCR using target specific inner forward and reverse primers (e.g. para 0220, pg. 23; para 0247,pg. 26; Fig 3).

Furthermore, Zimmermann et al. teach an embodiment comprising providing multiple primer pairs for a nested PCR reaction, wherein the second PCR reaction comprises providing a lower inner forward primer concentration as compared to the inner reverse primer concentration (e.g. para 0599,pg. 78-79).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. and Samuels et al.  comprising providing particles comprising a first barcode and a second barcode  to include methods of attachment of barcode sequences comprising splint-mediated reactions as taught by Hindson et al. and attaching additional barcodes by amplification as taught by Hindson et al. and Samuels et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a droplet-based method of barcoding target nucleic acids.
Furthermore, as Zimmermann et al. also teach methods of incorporating tags, i.e. barcodes, in target nucleic acids, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. and Samuels et al.  to include nested PCR using target specific primers wherein the inner forward primer is at  a lower concentration compared to the inner reverse primer as taught in different embodiments of Zimmermann et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have 
Therefore, the combined teachings of Hindson et al., Samuels et al. and Zimmermann et al. render obvious the limitations: by exposing the adapter sequence to a sequence comprising (1) a sequence complementary to the adapter sequence, and (2) two or more primers, exposing the two or more primers to a nucleic acid sequence comprising a target of the two or more primers, and applying amplification to produce amplified oligonucleotides comprising the first barcode, the second barcode, and the nucleic acid sequence; wherein the two or more primers comprises a gene-specific inner forward primer and a gene-specific reverse primer, and wherein the concentration of the gene-specific inner forward primer is lower than the concentration of the gene-specific reverse primer as recited in claim 116.
Furthermore, as Samuels et al. teach providing barcodes from different barcode libraries, the combined teachings of Hindson et al., Samuels et al. and Zimmermann et al. render obvious the limitations: and producing selectively amplified nucleic acids within the droplets bound to oligonucleotides, wherein for at least about 90% of the droplets, the oligonucleotide within the droplet is distinguishable from oligonucleotides within other droplets of the plurality of droplets as required by claim 116.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

U.S.Patent 11,052,368
Claims 97-109, 111-114 and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,052,368 in view of Hindson et al. (WO2014210353),Samuels et al. (US20120220494), and Zimmermann et al. (US20140094373) and Hamady et al. (US20100323348).
Claims 1-20 of U.S. Patent No. 11,052,368 recite methods of providing particles and attaching a first oligonucleotide comprising a unique sequence from a pool of at least 10 unique first oligonucleotides and attaching a second oligonucleotide, wherein the second oligonucleotide comprising a random sequence from a pool of at least 10 unique second oligonucleotides to form an oligonucleotide tag, and wherein some of the oligonucleotide tags comprise two barcode sequences selected from a different pool of barcodes.
 Claims 1-20 of U.S. Patent No. 11,052,368 do not expressly recite providing a plurality of droplets comprising a distribution of particles or cells, wherein the particles comprise an oligonucleotide comprising an identical adapter for a plurality of droplets and particles or providing a first and second barcode separated by a specific distance or tagging using two or more primers, wherein the two or more primers comprises a gene-specific inner forward primer and a gene-specific reverse primer, and wherein the concentration of the gene-specific 
 However, these features are known in the art. As noted in the current rejections, the combined teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. render obvious claims 97-109 and 111-114. Furthermore, the combined teachings of Hindson et al., Samuels et al. and Zimmermann et al. render obvious claim 116.
Therefore, as claims 1-20 of U.S. Patent No. 11,052,368, Hindson et al. and Samuels et al. all disclose methods of bead –based barcoding, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20 of U.S. Patent No. 11,052,368 and to include the teachings of Hindson et al., Samuels et al., Zimmermann et al. and Hamady et al. comprising providing a population of droplets comprising beads pre-functionalized with identical adapters, i.e. oligonucleotides comprising universal primer or primer binding sites and subjecting to successive barcoding by splint- mediated attachment, such as amplification or ligation; wherein tagging comprises using two or more primers, wherein the two or more primers comprises a gene-specific inner forward primer and a gene-specific reverse primer, and wherein the concentration of the gene-specific inner forward primer is lower than the concentration of the gene-specific reverse primer and wherein an “edit” distance is incorporated during barcode design and to include the barcodes are separated by a Hamming distance  because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a droplet-based method of barcoding target nucleic acids.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding the new limitations, as noted above, Hindson et al. teach beads pre-functionalized with identical oligonucleotides, such as universal primer or primer binding sites(e.g. para 0149-0151, pg. 31-32) and splint-mediated attachment of additional sequences such as barcodes (e.g. para 0024-0029, pg. 6-8; para 0176, pg. 39; para 0200, pg. 46; para 0203-0207, pg. 47-48; para 0262, pg. 66).Furthermore, Samuels et al. teach hybridization of “sticky-end” constructs and subsequent barcoded amplification is known in the art (e.g. bind and prime as in para 0233, pg. 17; para 0261-0264, pg. 19; Fig. 16 and 17).  
Furthermore, Zimmermann et al. teach methods of tagging target nucleic acid comprising nested PCR using a lower inner forward primer concentration as compared to the inner reverse primer concentration is known in the art. Therefore, the combined teachings of Hindson et al., Samuels et al. and Zimmermann et al. are applied to the amended claims. Furthermore, the double patent rejection is reiterated to include analysis of amended claims.

Conclusion
No claims are allowable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1639